UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4061
JOSE NAVARRETE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                            (CR-01-443)

                      Submitted: May 30, 2002

                      Decided: June 11, 2002

  Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew W. Greene, SMITH & GREENE, P.L.L.C., Fairfax, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Sean
T. Martin, Special Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. NAVARRETE
                              OPINION

PER CURIAM:

   Jose Navarrete appeals from the district court’s order denying his
motion to suppress evidence seized during a stop that occurred on
June 3, 2001, after Navarrete accidentally exited onto and traveled
along the access road to CIA headquarters at Langley, Virginia.
Navarrete pled guilty to driving with a suspended license in violation
of 32 C.F.R. § 1903.3 (2002) and Va. Code Ann. § 46.2-301 (Michie
Supp. 2001), but reserved the right to appeal the denial of the suppres-
sion motion. On appeal, Navarrete argues that the access road to CIA
Headquarters was not a public highway as defined by Virginia law.

   Upon review of the briefs and joint appendix we find that the dis-
trict court did not err in denying the motion to suppress. In reviewing
a denial of a suppression motion, this court reviews the district court’s
legal conclusions de novo and factual findings for clear error. United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). In addition, when
a suppression motion has been denied, this court reviews the evidence
in the light most favorable to the government. United States v. Seid-
man, 156 F.3d 542, 547 (4th Cir. 1998). Under these standards, we
conclude the district court properly denied Navarrete’s motion to sup-
press the evidence for the reasons stated in its January 4, 2002, order
and the magistrate judge’s summary of proceedings filed on Decem-
ber 2, 2001, and order filed on October 30, 2001.

   Accordingly, we affirm the district court’s order denying the
motion to suppress. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED